            Case 1:20-cv-09526-JPC Document 31 Filed 12/17/20 Page 1 of 3




 E. Evans Wohlforth, Jr.                          Benjamin A. Post*
 Charlotte M. Howells                             Joshua T. Calo**
 Gibbons P.C.                                     Post & Post LLC
 One Gateway Center                               200 Berwyn Park, Suite 102
 Newark, NJ 07102                                 920 Cassatt Rd.
 Tel: (973) 596-4500                              Berwyn, PA 19312
 Fax: (973) 596-4545                              Telephone: (610) 240-9180
                                                  Fax: (610) 240-9185
                                                  *admitted pro hac vice
                                                  **admission pro hac vice pending

  Attorneys for Defendants Carecore National LLC d/b/a eviCore, Group Health Incorporated
                                  and Emblem Health, Inc.

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 KATHLEEN VALENTINI, VALERIO                           Civil Action No. 20-9526 (JPC)
 VALENTINI, and VALERIO VALENTINI on
 behalf of his minor son M.V.,
                                                              Document Electronically Filed
                              Plaintiffs,

             -against-                                        CERTIFICATION OF
                                                       E. EVANS WOHLFORTH, JR., ESQ. IN
 GROUP HEALTH INCORPORATED, EMBLEM                     SUPPORT OF MOTIONS TO DISMISS
 HEALTH, INC., CARECORE NATIONAL LLC                       SUBMITTED ON BEHALF OF
 d/b/a EVICORE, and JOHN DOES 1 AND 2,                      DEFENDANTS CARECORE
                                                       NATIONAL LLC d/b/a EVICORE AND
                              Defendants.               GROUP HEALTH INCORPORATED


E. EVANS WOHLFORTH, JR., ESQUIRE, of full age, hereby certifies as follows:

       1.       I am an attorney at law of the State of New York and admitted to this Court and am

a partner of the firm of Gibbons P.C., attorneys for defendants CareCore National LLC d/b/a

eviCore (“eviCore”), the entity named in the Complaint as Group Health Incorporated now

formally EmblemHealth Plan, Inc. (hereinafter for the avoidance of confusion “GHI”) and

Emblem Health, Inc. (“Emblem”) (hereinafter, eviCore and GHI shall collectively be referred to
            Case 1:20-cv-09526-JPC Document 31 Filed 12/17/20 Page 2 of 3




as the “Moving Defendants”). I submit this Certification in support of the Moving Defendants’

respective Motions to Dismiss the Complaint.

       2.       Attached hereto as Exhibit A is a true and correct copy of the GHI Comprehensive

Benefits Plan (CBP), including Certificate of Insurance.

       3.       Attached hereto as Exhibit B is a true and correct copy of the February 11, 2019

letter sent from eviCore to Plaintiff and her treating physician.

       4.       Attached hereto as Exhibit C is a true and correct copy of the February 13, 2019

facsimile correspondence sent from the office of Plaintiff’s treating physician to eviCore.

       5.       Attached hereto as Exhibit D is a true and correct copy of the February 16, 2019

letters sent from eviCore to Plaintiff and her treating physician.

       6.       Attached hereto as Exhibit E is a true and correct copy of the February 20, 2019

facsimile correspondence sent from the office of Plaintiff’s treating physician to eviCore.

       7.       Attached hereto as Exhibit F is a true and correct copy of the March 7, 2019 letters

sent from eviCore to Plaintiff.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of the

United States of America that the foregoing is true and correct.
        Case 1:20-cv-09526-JPC Document 31 Filed 12/17/20 Page 3 of 3




Dated: December 16, 2020          BY: /s/ E. Evans Wohlforth, Jr.
                                      E. Evans Wohlforth, Jr., Esq.
                                      Charlotte M. Howells, Esq.
                                      GIBBONS P.C.
                                      One Gateway Center
                                      Newark, New Jersey 07102-5310
                                      Telephone:    (973) 596-4905
                                      Facsimile:    (973) 639-6471
                                      ewohlforth@gibbonslaw.com
                                      chowells@gibbonslaw.com

                                       Benjamin A. Post*
                                       Joshua T. Calo**
                                       Post & Post LLC
                                       200 Berwyn Park, Suite 102
                                       920 Cassatt Rd.
                                       Berwyn, PA 19312
                                       Telephone: (610) 240-9180
                                       Fax: (610) 240-9185
                                       *admitted pro hac vice
                                       ** admission for pro hac vice pending

                                       Attorneys for Defendants Carecore National
                                       LLC d/b/a eviCore, Group Health Incorporated
                                       and Emblem Health, Inc.
